Citation Nr: 1218752	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1971.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2010, this case was remanded to the RO to afford the Veteran an opportunity to testify at a hearing held before the Board.  Accordingly, upon remand, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO in March 2011.  A transcript of this hearing was associated with the record.

The case was remanded again in July 2011 for additional development.  It is again before the Board for further appellate review.

The issue of entitlement to service connection for a back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current neck disorder is not related to military service.


CONCLUSION OF LAW

The criteria for service connection for a neck disorder have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2006 that provided information as to what evidence was required to substantiate his claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, personnel records, and post-service reports of VA treatment and examination. 

Moreover, his statements in support of the claims are of record, including testimony provided at a March 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

In this case, during the hearing, the Veteran's representative and the undersigned Veterans Law Judge confirmed the issue on appeal.  The Veterans Law Judge offered to hold the record open for the submission of potentially favorable evidence, and identified what such evidence should consist of.  Specifically, 
The undersigned suggested that the Veteran obtain a statement from his VA doctor, reflecting his opinion there was a link between his in-service fall and his current neck disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board remanded this case in July 2011 for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its July 2011 remand.   

The Board finds that the RO has complied with these instructions by providing the Veteran with VCAA notice required under Dingess and by obtaining treatment records from the Veteran's private treating physicians.  The Board further finds that the VA examination report substantially complies with the August 2007 remand instructions.  The remand instructed the AOJ to send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim, obtain any outstanding private or VA medical records identified, and to arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed neck disorder.   

The VA sent the Veteran a letter in July 2011, asking him to identify his care providers and providing him with a release.  The Veteran provided a release for records for Willis Chiropractors for treatment in 1986 or 1987, and the VA sent a request for the records.  In a September 2011 letter, this provider informed the VA that any records more than seven years old had been destroyed.  The Veteran submitted a December 2011 letter stating that he had also attempted to obtain these records but was informed that they were unavailable.  VA medical records were obtained, reflecting treatment through June 2011.

The Veteran was afforded a VA examination in August 2011, which substantially complied with the July 2011 remand instruction.  The examiner took a complete history from the Veteran, reviewed the evidence in the claims file and provided a thorough rationale for his opinion.  As such, the Board finds substantial compliance with the Board's July 2011 remand.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.

Service connection may also be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that his current neck disorder began in service and should therefore be service-connected.  At his hearing, he indicated that while in service he was pushed from steps and fell approximately eight feet and landed on his head on concrete.  He testified that when he hit the ground, his head was snapped back, causing injury to his neck.
 
Service treatment records do reflect that the Veteran had a head injury from a fall in May 1970.  The records reflect that the Veteran fell from a "ladder" on liberty and hit his right forehead.  He was treated with hot soaks to the area.  It was noted that he had no loss of consciousness and no neurological symptoms.  Abrasions to his right brow and temple, and edema of his right upper lip were noted.  X-rays of his skull revealed no fracture and he was released to duty.  The Veteran also submitted a copy of a photograph which reflects a male with abrasions to his forehead and face.  There are no service treatment records showing complaints of, treatment for or diagnosis of a cervical spine disorder.  His separation examination reflected a normal spine.  

Post-service, VA medical records dated in October 2004 reflect reports of neck pain since December 2003.  An October 2004 X-ray revealed narrowing of the C5-6 disc space.  In a June 2005 VA medical record, the Veteran again reported that his neck pain began in December 2003, but he questioned whether his neck pain was related to the trauma of his in-service fall in 1970.  The examiner assessed neck pain, but did not offer an opinion as to its etiology.  In an August 2006 VA medical record, the Veteran reported chronic neck pain that had been present for about a year.  

The Veteran submitted a statement in August 2010, in which he contended that the reason that he did not file a claim after service was that he was young and was not thinking about the complications of his fall; however, as he is older now, his neck hurt quite often.

A May 2011 VA examiner addressed the etiology of the claimed neck disorder.  He references the relevant facts of record, to include the in-service fall in 1970, and the Veteran's reports of subsequent intermittent neck pain that had been treated by a chiropractor since 1987.  The examiner noted the Veteran's treatment records, including his October 2004 x-ray, a computed tomography (CT) scan of his head and skull x-rays, revealing metallic fragments in his head, and an April 2011 magnetic resonance imaging study (MRI) which revealed C5 spur/disc complex causing left encroachment and left central stenosis.  The examiner concluded that, based on the Veteran's treatment records, he could not definitely rule in or out as to the cause and effects of his previous injuries to the current problems he was experiencing.  

Upon additional VA examination in August 2011, the Veteran reported that he injured his neck in service when he fell from the first floor to the ground while on liberty and landed on his head.  He indicated that he went to the emergency room immediately, but that x-rays were taken of his head only.  He stated that he iced his head and returned to duty.  He thought he saw a doctor in 1971 and he could not turn his neck and that, in 1973, his neck started bothering him but he thought that it was natural.  He denied requiring care for his neck throughout the years until 2003, when he sought treatment from VA.  He indicated that x-rays were performed which revealed a "narrowing of the spine" and that his VA doctor encouraged him to file for service connection.  

After taking the Veteran's history and performing a physical examination, the examiner opined that the cervical spine disorder was not incurred in and was not otherwise due to active service.  He noted that the in-service treatment following the fall related to the scalp, with no record of a neck injury or a residual cervical spine injury from the fall.  The remaining service treatment records did not show any treatment for a chronic cervical spine disorder as a result of the fall, and the discharge physical did not show a chronic cervical spine disorder, or any relevant complaints or physical finding of cervical spine abnormality.  Moreover, additional review of the claims file did not reveal documentation of post-service care necessary for a cervical spine condition related to an in-service injury.  The Veteran indicated that he began seeking treatment for his cervical spine disorder in 2003 or 2004, reporting an onset of pain about one year prior.  The Veteran was evaluated in October 2004 and was found to have narrowing of C5-6 disc space, and an April 2011 MRI revealed narrowing of the C5 disc space with a posterior spur.  The examiner noted that there was no evidence in the Veteran's service treatment records of narrowing of the C5-6 disc space.  

The examiner opined that there was no evidence that the post-service x-ray and MRI findings were the indicative of trauma.  Rather, they were most likely a degenerative finding from aging.  Therefore, based upon the review of the claims file and examination, the examiner opined that the Veteran's cervical spine disorder was not incurred during or because of his active service.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows a current diagnosis of narrowing of the disc space at C5-6, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his cervical spine disability to service.  

The Board notes that the Veteran is competent to report lay-observable symptoms, such as neck pain.  However, the Board is required to make a determination with regard to the credibility of such lay evidence.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Veteran has not made any clear contentions that his neck pain began during service.  At his August 2011 examination, he indicated that he thought he began having problems turning his neck as early as 1971, but noted that his neck began bothering him in 1973.  At his hearing, the Veteran indicated that his neck always seemed to hurt during the years since service.  However, the Board finds that the Veteran's reports of ongoing neck pain since service are not credible, for the following reasons.  

The Veteran's service treatment records do not reflect any treatment for or diagnosis of a neck condition.  In fact, even though he was seen for a head injury following his in-service fall, he never reported any symptoms specific to his neck.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran has contradicted himself with regard to the onset of his neck pain.  In October 2004 and June 2005, he indicated that his neck pain began in 2003.  In August 2006, the Veteran indicated that his neck pain had been present for about a year.  Even in his August 2010 statement, the Veteran indicated that his pain is occurring now that he is older.  Additionally, he reported to a VA staff physician in May 2011 that he had received treatment from a chiropractor beginning 1987.  However, he told the August 2011 examiner that he had "started seeking care" for his neck symptoms in about 2003.  Clearly, then, the Veteran's reported history contains some highly contradictory statements on the crucial question of onset of disability.  Given the overall inconsistency of his statements, 
the Board concludes that the Veteran's statements with regard ongoing neck pain since service are not credible. 

Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic neck disorder during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Regarding the question of etiology, no medical evidence links the Veteran's current neck condition to active duty.  The examiner who provided the August 2011 examination report opined that the Veteran's neck disorder was not related to his fall in service.  The examiner based his opinion, in part, on the absence in the record of treatment while on active duty or for many years following active duty.  While this examiner noted the Veteran's claims that he had thought he had sought treatment in 1971, and had problems with his neck since 1973 in the report, he did not appear to consider these in formulating his opinion or providing a rationale.  However, since these statements have been found to be not credible, the Board finds that this does not affect the validity of this examination report.  In addition, the examiner based his conclusion that the Veteran's cervical spine disorder is not related to service on the nature of the disorder, noting that the type of disorder that the Veteran currently has is not a result of a traumatic injury, but is a result of aging.  None of the examiners who treated the Veteran provided a link between his current neck disability and his fall during active duty.  The Veteran sought an opinion from a VA doctor in May 2011, however, this examiner could not provide an opinion as to whether the Veteran's neck disability was caused by his in-service fall.  As such, there is no medical evidence of a nexus between the Veteran's current disability and his active duty.  Boyer, supra.

The Board notes that the Veteran testified that he was told by a VA physician that his neck disability was related to his fall in service; however, this opinion is not in the record.  While the Veteran would be competent to provide a contemporaneous medical diagnosis, a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential relationship between his current cervical disorder and his fall in service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Therefore, while the Veteran is competent to describe his back pain, the Board accords his statements regarding the etiology of his neck disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Veteran has only offered conclusory statements regarding the relationship between his current cervical spine disorder and his military service.  In contrast, the August 2011 VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  The medical examination report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the August 2011 VA examiner's opinion.

Therefore, the Board finds that service connection for a neck disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a neck disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


